        Case 1:20-cv-02658-CJN Document 46-1 Filed 10/29/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                             )
TIKTOK INC., et al.,                         )
                                             )
                              Plaintiffs,    )
                                             )
                      v.                     )    Civil Action No. 1:20-CV-2658-CJN
                                             )
DONALD J. TRUMP, in his official capacity as )
President of the United States, et al.,      )
                                             )
                              Defendants.    )
__________________________________________)


                SUPPLEMENTAL DECLARATION OF JOHN COSTELLO

I, John Costello, declare as follows:

       1.      I am currently employed as the Deputy Assistant Secretary for Intelligence and

Security with the Department of Commerce (“Commerce”).

       2.      I have served in this capacity since June 22, 2020. I am authorized to certify the

truth and correctness of official records of Commerce, and of other documents recorded or filed

with Commerce. The facts attested to herein are based on my personal knowledge or information

made available to me in the course of my official duties.

       3.      On October 5, 2020, I certified the list of documents comprising the Administrative

Record for Commerce’s TikTok Prohibition Federal Register Notice, “Identification of Prohibited

Transactions to Implement Executive Order 13942 and Address the Threat Posed by TikTok and

the National Emergency with Respect to the Information and Communications Technology and

Services Supply Chain,” dated September 17, 2020.

       4.      Upon further review, Defendants have concluded that certain documents reflecting

communications between the Department of Commerce and representatives of TikTok, Inc. and
        Case 1:20-cv-02658-CJN Document 46-1 Filed 10/29/20 Page 2 of 2




ByteDance Ltd. were inadvertently omitted from the certified Administrative Record.

Accordingly, the Department of Commerce is hereby supplementing the Administrative Record

with documents reflecting those communications, stamped as pages AR-2231 through AR-2251.



         I hereby certify, pursuant to 28 U.S.C. § 1746, under penalty of perjury that the foregoing
is true and correct.


Executed this 28th day of October 2020 in Washington, D.C.



                              __________________________________________________
                              JOHN COSTELLO
                              Deputy Assistant Secretary for Intelligence and Security
                              Department of Commerce
